    2:19-cv-01699-CMC           Date Filed 12/08/20     Entry Number 75        Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA
                                      CHARLESTON DIVISION

    David B. Harrell, Jr., # 260004,                  C/A. No. 2:19-1699-CMC

                  Plaintiff

           v.
                                                                          Order
    Brian Stirling, Director of SCDC,

                  Defendant.


          This matter is before the court on Plaintiff’s pro se Complaint1, filed in this court pursuant

to 42 U.S.C. § 1983, alleging he was targeted for transfer ultimately to a prison in Mississippi,

without any notice or explanation, because of his race. ECF Nos. 1, 1-1. He asserts this transfer

has denied him of opportunities to participate in character-based units and the attendant benefits,

and that people can no longer visit him due to distance. After dismissal of most claims (ECF No.

27), the race-based equal protection claim regarding his selection for transfer remains. In

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(d), DSC, this matter was

referred to United States Magistrate Judge Mary Gordon Baker for pre-trial proceedings and a

Report and Recommendation (“Report”).

          On April 27, 2020, Defendant moved for summary judgment. ECF No. 63. A Roseboro

Order was mailed to Plaintiff the same day, advising him of the importance of a dispositive motion




1
 Plaintiff originally filed this Complaint with another prisoner, Warren Russell; however, the court
severed the cases.
 2:19-cv-01699-CMC           Date Filed 12/08/20        Entry Number 75         Page 2 of 3




and the need to file an adequate response. ECF No. 64. Plaintiff filed a response in opposition.

ECF No. 66.

        On August 25, 2020, the Magistrate Judge issued a Report recommending Defendant’s

summary judgment motion be granted. ECF No. 67. The Magistrate Judge advised Plaintiff of

the procedures and requirements for filing objections to the Report and the serious consequences

if he failed to do so. Plaintiff filed two motions for extension of time, which were granted, and the

deadline extended to November 19, 2020. ECF Nos. 69, 70, 72, 73. Plaintiff has not filed

objections and the extended deadline to do so has expired.

        The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Matthews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection

is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b). The court reviews the Report only for clear error in the absence of an objection.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that

“in the absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.”) (citation omitted).

        After reviewing the complaint, the motions, the applicable law, the record, and the Report

and Recommendation of the Magistrate Judge, the court finds no clear error. Accordingly, the

Report and Recommendation of the Magistrate Judge is adopted and incorporated by reference.



                                                    2
 2:19-cv-01699-CMC          Date Filed 12/08/20   Entry Number 75    Page 3 of 3




       Defendant’s motion for summary judgment (ECF No. 63) is granted, and this matter is

dismissed with prejudice.

       IT IS SO ORDERED.

                                                        s/Cameron McGowan Currie
                                                        CAMERON MCGOWAN CURRIE
                                                        Senior United States District Judge
Columbia, South Carolina
December 8, 2020




                                              3
